UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARY McCALLA, et al.,

    
 
 

 

 

  

4 voc _ iP
Plaintiffs, WATE: FILED:, af EE Tio
-against- z cos Mp spp capi, wach eM 8002- CLARK). -

THE CITY OF NEW YORK, et al.,

Defendants.

ORDER

LEWIS A. KAPLAN, District Judge.

At a Rule 16 conference held on February 12, 2020, the Court, at the request of the
parties, made a settlement proposal. The proposal included dollar amounts and other terms applicable
to each of the six remaining plaintiffs. It was agreed that each side could accept the proposal as to any
or all of the remaining plaintiffs.

Counsel for plaintiffs and defendants each have advised the Court that they have agreed
in principle to the Court’s proposal settlements with respect to each of plaintiffs McCalla, Dorsainville,
Morilla, Patel and Minault (“Settling Plaintiffs”). Defendants and plaintiff Mulzac have not both agreed
to the Court’s proposal with respect to plaintiff Mulzac. Accordingly, all claims of any given individual
Settling Plaintiff against all of the defendants are settled subject to the execution of a definitive settling
agreement between that Settling Plaintiff and the defendants, The final settkement of the claims of each
individual Settling Plaintiff is not contingent upon the final settlement of the claims of any or all of the
other Settling Plaintiffs.

The case remains set for trial on March 9 and all deadlines and other scheduling events
remain unchanged unless and until the case is settled as to all plaintiffs. The trial will proceed on March

9 with respect to any and all plaintiffs whose claims have not been definitively settled.

SO ORDERED.

Dated: February 14, 2020
V Clan

ol A. Kaplan
United States District Judge

 

 
